
	
		II
		112th CONGRESS
		1st Session
		S. 781
		IN THE SENATE OF THE UNITED STATES
		
			April 8, 2011
			Mr. Thune introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to conform the definition of
		  renewable biomass to the definition given the term in the Farm Security and
		  Rural Investment Act of 2002.
	
	
		1.Definition of renewable
			 biomassSection 211(o)(1) of
			 the Clean Air Act (42 U.S.C. 7545(o)(1)) is amended by striking subparagraph
			 (I) and inserting the following:
			
				(I)Renewable biomassThe term renewable biomass
				means—
					(i)materials
				(including trees, wood, brush, thinnings, and chips) or invasive species from
				National Forest System land and public lands (as defined in section 103 of the
				Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)), including
				slash and other materials, that—
						(I)would not
				otherwise be used for higher-value manufactured forest products;
						(II)are
				removed—
							(aa)to
				reduce hazardous fuels;
							(bb)to
				reduce or contain disease or insect infestation;
							(cc)to
				restore or maintain ecosystem health; or
							(dd)from a federally
				approved vegetation management project; and
							(III)are harvested
				in accordance with—
							(aa)applicable law
				and land management plans; and
							(bb)the requirements
				for old-growth maintenance, restoration, and management direction of paragraphs
				(2), (3), and (4) of subsection (e) of section 102 of the Healthy Forests
				Restoration Act of 2003 (16 U.S.C. 6512);
							(ii)any organic
				matter that is available on a renewable or recurring basis from non-Federal
				land, land belonging to an Indian or Indian tribe that is held in trust by the
				United States or subject to a restriction against alienation imposed by the
				United States, or any reservation (as defined in section 3 of the Indian
				Financing Act of 1974 (25 U.S.C. 1452)), including—
						(I)renewable plant
				material, including—
							(aa)feed
				grains;
							(bb)other
				agricultural commodities;
							(cc)other plants and
				trees; and
							(dd)algae;
				and
							(II)waste material
				(other than paper that is commonly recycled), including—
							(aa)crop
				residue;
							(bb)other vegetative
				waste material (including wood waste and wood residues);
							(cc)animal waste and
				byproducts (including fats, oils, greases, and manure); and
							(dd)food waste and
				yard waste; and
							(iii)residues or
				byproducts from wood, pulp, or paper product
				facilities.
					.
		
